Oeton, C. J.
I respectfully dissent from the decision or intimation in this case that a person walking along a railroad track, and injured by a passing train, cannot set up and prove an implied license of the company for his walking in such a place, except where the track shall be laid along a public road or street. The statute (sec. 1811, R. S.) which makes it unlawful for any person to walk along the track of any railroad has been in force since 1872, and yet there have been in this court numerous cases since that time in which it is held that, notwithstanding that statute, a person so injured may set up an implied license of the company to show that he was not a trespasser. The last case in which it has been so held was that of Johnson v. L. S. T. & T. Co. 86 Wis. 64. The opinion was written by the same learned justice. The person injured was *209walking along the center of a switching track when injured ■by the train, the most dangerous track of a railroad. The ■question of the plaintiff’s implied license to walk there was submitted to and found by the jury, and this was approved by this court. To now hold otherwise will overrule a great ■many cases of this court, which ought to stand protected by the maxim stare deeisis et non quieta movere.
See note to this case in S3 L. B. A. 203.— Rep.